DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on March 10, 2020 have been reviewed and considered.  Claims 1-37 are pending in which claims 1 and 25 are amended; claims 13-24 and 28 stand withdrawn.

Response to Arguments
Applicant's arguments filed on March 10, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: In contrast to the Applicant’s claims, there is absolutely no teaching or suggestion in Bulan for “a protective pad is located only on the proximal portion such that the trigger finger sleeve has an unprotected portion extending from a distal end of the protective pad to a distal end of the trigger finger sleeve” and “the protective pad is sized and positioned on the back side of the trigger finger sleeve such that a use of a distal portion of a trigger finger of the user, while wearing the glove, is unimpeded by the protective pad” as claimed by at least the Applicant’s independent claim 1.	
	Examiner’s Response:  Please note that this claimed subject matter of “a protective pad is located only on the proximal portion” was not disclosed at the time of applicant’s original disclosure and is therefore considered new matter.  The examiner recommends to claim the structures positively.  Further the examiner disagrees.  Please only on the proximal portion (note area of sleeve under via 76, 78, see Figures 1-7, [0025]-[0027]) such that the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) has an unprotected portion (area of sleeve not covered by 76, 78) extending from a distal end of the protective pad to a distal end of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 1, the limitation of “a protective pad is located only on the proximal portion” in line 13 was not disclosed at the time of applicant’s original disclosure and is therefore considered new matter.  The examiner recommends to claim the structures positively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 25-26, 29-33, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US PG Pub 2014/0033392) (hereinafter “Bulan”) in view of O’Leary (US PG Pub 2014/0099431).
	Regarding Claims 1 and 8 (as best understood), Bulan teaches of a glove (10) configured to protect a hand of a user while facilitating finger dexterity and operation of a touch screen (see Figures 1-7), comprising: 
	a flame resistant glove body (via 10, [0016]) configured to receive and enclose a hand of a user (see Figures 1-7), the flame resistant glove body including
	a palm sleeve (via 16 & 18),
	a thumb sleeve (via 50) extending from the palm sleeve (see Figures 1-7),
	a trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) and a plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) extending distally from the palm sleeve (via 16 & 18), see Figures 1-7,
	and 
	a tab (44/46-note coating of silicon, [0022]), the tab (44/46-note coating of silicon, [0022]) positioned on one of the thumb sleeve (via 44 of 50), the trigger finger sleeve (via 46, note index finger) or plurality of finger sleeves (note 46 on all other fingers) for use in operating a touch screen while wearing the glove, 
	wherein a back side of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) includes a proximal portion (note area of sleeve under via 76, 78, see Figures 1-7, [0025]-[0027]) and a distal portion (note distal tip not covered by 76 & 78) (see Figure 2), and a protective pad (via 76, 78, see Figures 1-7, [0025]-[0027]) is located only on the proximal portion (note area of sleeve under via 76, 78, see Figures 1-7, [0025]-[0027]) such that the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) has an unprotected portion (area of sleeve not covered by 76, 78) extending from a distal end of the protective pad to a distal end of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6), and
	wherein the protective pad (via 76, 78, see Figures 1-7, [0025]-[0027]) is sized and positioned on the back side of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) such that a use of a distal portion of a trigger finger of the user, while wearing the glove, is unimpeded by the protective pad (see Figures 1-6), (Figures 1-7, [0014]-[0027]).
	Bulan does not disclose wherein the tab is conductive.  O’Leary teaches of gripping tab materials for gloves (note polyurethane mixed with silicon) wherein the tab is made of conductive materials and wherein the conductive tab materials are polyurethane [0008], [0014]-[0022], [0036]-[0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab of Bulan to be conductive as taught by O’Leary in order to provide conductivity to a glove suitable to operate touch-sensitive electronic devices.
	Regarding Claims 2-11, the device of Bulan as modified by O’Leary discloses the invention as claimed above. Further Bulan discloses:
	(claim 2), wherein the conductive tab (via 46, as modified by O’Leary) is on the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6);
	(claim 3), wherein the plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) includes a middle finger sleeve (see middle finger sheath via Figures 1-6), and wherein the conductive tab (via 46, as modified by O’Leary) is on the middle finger sleeve (see middle finger sheath via Figures 1-6);
	(claim 4), further comprising a second conductive tab (via 44 of 50) on the thumb sleeve (via 50), the second conductive tab positioned for use in operating a touch screen (via 44 of 50-as modified by O’Leary);
	(claim 5), wherein the plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) includes a middle finger sleeve (see middle finger sheath via Figures 1-6), and further comprising a third conductive tab on the middle finger sleeve (via 46, as modified by O’Leary), the third conductive tab positioned for use in operating a touch screen (via 46-as modified by O’Leary);
	(claim 6), further comprising flame resistant padding (via 70) extending along a back side of the palm sleeve (see Figure 2), the back side of the thumb sleeve (via 70, see Figure 2), and the back side of the plurality of finger sleeves (via 70/76, see Figure 2), the flame resistant padding (via 70) sized and positioned to protect a hand of a user, (see Figures 2-7, [0025]-[0027]);
	(claim 7), further comprising a gauntlet sleeve (via 25) depending distally from the palm sleeve (via 16 & 18), and an elastic wrist band [0019] disposed between the palm sleeve (via 16 & 18) and the gauntlet sleeve (via 25) (note that 25 is noted to have an elastic band via [0019], note that since the sleeve contains the elastic band, the elastic band would be positioned between the palm sleeve and at least a portion of the gauntlet sleeve;
	(claim 9), wherein the flame resistant glove body (via 10) comprises aramid fibers (via flame retardant thread, of Nomex® or Kevlar®, [0016]);
	(claim 10), wherein the protective pad and the flame resistant padding (via 70) comprise thermopoly rubber, [0026];
	(claim 11), wherein the conductive tab (via 46, as modified by O’Leary) is affixed to the at least one of thumb sleeve, the trigger finger sleeve or the plurality of finger sleeves via a seamless construction (via coating), [0022], (Figures 1-7, [0014]-[0027]).
	Regarding Claim 12, the device of Bulan as modified by O’Leary discloses the invention as claimed above.   Further the device discloses via Bulan that a second one of the glove is configured for a left hand (see Figures 1-7), such that the glove is configured for use in firing a gun and operating a touch screen with both a left hand (via Figures 1-7).  The device does not disclose of another glove, creating a first one of a pair of gloves configured for a right hand.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another glove configured for a right hand of the device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and a further obviousness to try so that more of a wearer’s body is protected.

	Regarding Claims 25 and 32, Bulan teaches of a glove (10) configured to protect a hand of a user while facilitating finger dexterity in police or military activities and the operation of a touch screen (see Figures 1-7), comprising: 
	a flame resistant glove body (via 10, [0016]) configured to receive and enclose a hand of a user (see Figures 1-7), the flame resistant glove body including
	a palmar side of the glove body (via 18)comprising flame resistant leather (via 10, [0015]-[0016]), note temperature resistant weight grain goatskin), a back side of the glove body (via 16) comprising flame resistant fabric (via 10, [0015]-[0016]), note temperature resistant weight grain goatskin), 
	a palm sleeve (via 16 & 18),
	a thumb sleeve (via 50) extending from the palm sleeve (see Figures 1-7),
	a trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) and a plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) extending distally from the palm sleeve (via 16 & 18), see Figures 1-7, the plurality of finger sleeves including a middle finger sleeve (note middle finger sheath, Figures 1-6) adjacent to the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6),
	the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) having a protective pad extending along a proximal back side thereof (via 76, 78, see Figures 1-7, [0025]-[0027]), and an unprotected distal portion (via area of 46) extending from a distal end of the back side of the protective pad (via 76, 78, see Figures 1-7, [0025]-[0027]) to a distal end of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) to thereby facilitate firing a gun while wearing the glove (see Figures 1-7), wherein the protective pad (via 76, 78, see Figures 1-7, [0025]-[0027]) is sized and positioned on the back side of the trigger sleeve (via index finger sleeve as shown in Figures 1-6) such that a use of a distal portion of a trigger finger of the user (note distal tip not covered by 76 & 78 where a user’s distal portion of the trigger finger would lie) (see Figure 2), while wearing the glove, is unimpeded by the protective pad (see Figure 2), and 
	a tab (46-note coating of silicon, [0022]) positioned on middle finger sleeve (note middle finger sheath, Figures 1-6) for use in operating a touch screen while wearing the glove, (Figures 1-7, [0014]-[0027]).
	Bulan does not disclose wherein the tab is conductive.  O’Leary teaches of gripping tab materials for gloves (note polyurethane mixed with silicon) wherein the tab is made of conductive materials and wherein the conductive tab materials are polyurethane [0008], [0014]-[0022], [0036]-[0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab of Bulan to be conductive as taught by O’Leary in order to provide conductivity to a glove suitable to operate touch-sensitive electronic devices.
	Regarding Claims 26-27 and 29-36, the device of Bulan as modified by O’Leary discloses the invention as claimed above. Further Bulan discloses:
	(claim 26), wherein the conductive tab (via 46, as modified by O’Leary) is affixed to the middle finger sleeve (note middle finger sheath, Figures 1-6) via a seamless construction (via coating), [0022];
	(claim 27), wherein the seamless construction (via coating, [0022]) includes an inside seam (note area of coating adhesion between each 46 & 10) situated on an interior of the glove between a lower end of the conductive tab (via 46, as modified by O’Leary) and the flame resistant leather (via 18 of 10, [0015]-[0016]) such that there is no exteriorly exposed seam between conductive tab (via 46, as modified by O’Leary) and the flame resistant leather (via 18 of 10, [0015]-[0016]), see Figures 1-7;
	(claim 29), wherein an interior side of the conductive tab (via 46, as modified by O’Leary) is unlined for improved feel through the conductive tab and a fingertip of a user [0022]-note that the pad areas of the glove can be constructed of one layer of material/coating;
	(claim 30), further comprising flame resistant padding (via 70) extending along a back side of the palm sleeve (see Figure 2), the back side of the thumb sleeve (via 70, see Figure 2), and the back side of the plurality of finger sleeves (via 70/76, see Figure 2), the flame resistant padding (via 70) sized and positioned to protect a hand of a user, (see Figures 2-7, [0025]-[0027]);
	(claim 31), further comprising a gauntlet sleeve (via 25) depending distally from the palm sleeve (via 16 & 18), and an elastic wrist band [0019] disposed between the palm sleeve (via 16 & 18) and the gauntlet sleeve (via 25) (note that 25 is noted to have an elastic band via [0019], note that since the sleeve contains the elastic band, the elastic band would be positioned between the palm sleeve and at least a portion of the gauntlet sleeve;
	(claim 33), wherein the flame resistant glove body (via 10) comprises aramid fibers (via flame retardant thread, of Nomex® or Kevlar®, [0016]);
	(claim 34), wherein the protective pad and the flame resistant padding (via 70) comprise thermopoly rubber, [0026];
	(claim 35), wherein a second conductive tab (via 46, as modified by O’Leary) is on the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6);
	(claim 36), further comprising a second conductive tab (via 44 of 50) on the thumb sleeve (via 50), the second conductive tab positioned for use in operating a touch screen (via 44 of 50-as modified by O’Leary), (Figures 1-7, [0014]-[0027]).
	Regarding Claim 37, the device of Bulan as modified by O’Leary discloses the invention as claimed above.   Further the device discloses via Bulan that a second one of the glove is configured for a left hand (see Figures 1-7), such that the glove is configured for use in firing a gun and operating a touch screen with both a left hand (via Figures 1-7).  The device does not disclose of another glove, creating a first one of a pair of gloves configured for a right hand.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another glove configured for a right hand of the device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and a further obviousness to try so that more of a wearer’s body is protected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732